DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/19/2020 has been fully considered and is attached hereto.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1, Line 7, “unit” should be, “units”
Claim 1, Line 10, “cold energy apparatus” should be, “cold energy recovery apparatus”
Claim 1, Line 20, “produce chilled water” should be, “produce the chilled water”

Claims 2-3 are objected to since they depend from claim 1 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the waste heat energy provided to the vapor absorption chillers through the heated water or steam from the heated water” which is unclear.  In particular, it is unclear how the heated water from the air handlers provides the waste heat energy to the absorption chillers.  Fig 2 appears to be the applicable diagram and here it shows that the heat recovery units (212) do provide waste heat to the vapor absorption chillers (208), however the fluid circuit which moves the heat from the units to the chillers appears to be a separate circuit from the heated water circuit.  Further, after a brief review of the written description, there did not appear to be any details about how the heated water from the AHU’s provides the waste heat from the heat 
Claims 2-3 are rejected since they depend from claim 1 and thus inherit the deficiencies therein.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 is allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-3, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, 
“a plurality of vapor compression chillers configured to receive the cooled water from the cold energy recovery apparatus and to further cool the cooled water using seawater to produce chilled water for provision to the air handling units;
a plurality of vapor absorption chillers configured to use waste heat energy and seawater to produce chilled water for provision to the air handling units”


With respect to claim 4, the allowability resides in the overall structure of the device as recited in independent claim 4 and at least in part because claim 4 recites, 
“subjecting the cooled water from the cold energy apparatus to further cooling in at least one vapor compression chiller using seawater to produce chilled water for provision to the air handling unit for cooling the at least one computing unit in the data center”.
The aforementioned limitations in combination with all remaining limitations of claim 4 are believed to render said claim 4 patentable over the art of record.

The closest art of record is believed to be that of Mao et al. (US 2018/0376622) which teaches a heat exchange system which uses heat from a data center (¶ 0017) to condense LNG (Abstract) which is the objective in the present invention, however Mao fails to specifically teach or suggest using a combination of vapor compression chillers and vapor absorption chillers with seawater (Cl. 1) or simply a vapor compression chiller with seawater (Cl. 4) as claimed.

Other notable prior art includes:
Su et al. (US 2013/0031924) which teaches using a combination of sea water and heat from a data center to condense liquefied natural gas (See Fig 1);
Shatten et al. (WO 2013/130557) which teaches using a heat from a data center to condense liquefied natural gas (See Figs 1-3);
Su et al. (US 2013/0025827) which teaches using heat from a data center to condense liquefied natural gas (See Fig 1);
Noisshiki (JP 2010-267707) which, again teaches using heat from a data center to condense liquefied natural gas (See Abstract); and
Laird et al. (US 10,532,795) which teaches a flexible regasification system comprising a floating LNG storage vessel (Abstract) with a reuse facility (54) which could be a data center.
While all of the above incorporate similar concepts to that of the present invention, all fail to specifically teach or suggest – either alone or in combination – the above mentioned limitations of claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835